Case 5:20-cv-00441-EEF-MLH Document 7 Filed 04/21/20 Page 1 of 3 PageID #: 42



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

MARTHA HANKINS                                      CIVIL ACTION NO. 20-cv-0441

VERSUS                                              JUDGE ELIZABETH E. FOOTE

RORY MESSICK, ET AL                                 MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

Introduction

       Martha Hankins (“Plaintiff”) filed this civil action in state court for damages arising

out of a trip and fall in a McDonald’s parking lot. Defendants Messick-Many, LLC,

Messick-Management, LLC, and Rory Messick removed the case to this federal court on

the basis of diversity jurisdiction, which puts the burden on them to set forth specific

allegations that show complete diversity of citizenship of the parties and an amount in

controversy over $75,000.

Citizenship of the LLCs

       The notice of removal alleges that Messick-Many, LLC is “a foreign corporation

organized pursuant to the laws of the State of Texas, having its principal place of business

in Harris County, Texas.” The notice also alleges that Messick-Management, LLC is “a

foreign corporation organized pursuant to the laws of the State of Texas, having its

principal place of business in Harris County, Texas.” The “LLC” in the names of both of

these entities suggests that they are not corporations but are unincorporated limited liability
Case 5:20-cv-00441-EEF-MLH Document 7 Filed 04/21/20 Page 2 of 3 PageID #: 43



companies. The companies said in their corporate disclosure statements (Docs. 4 & 5) that

they are limited liability companies.

       The citizenship of an LLC is determined by the citizenship of all of its members,

with its state of organization or principal place of business being irrelevant. Harvey v.

Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008). “A party seeking to establish

diversity jurisdiction must specifically allege the citizenship of every member of every

LLC or partnership involved in a litigation.”         Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017). If the members are themselves

partnerships, LLCs, corporations or other form of entity, their citizenship must be alleged

in accordance with the rules applicable to that entity, and the citizenship must be traced

through however many layers of members or partners there may be.                 Mullins v.

TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009); Rodidaco, Inc. v. Chesapeake

Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

       Defendants must file by May 12, 2020 an amended notice of removal that clarifies

whether Messick-Many, LLC and Messick-Management, LLC are corporations or LLCs.

If they are LLCs, their citizenship must be alleged in accordance with the rules outlined

above. If Defendants contend that the entities are corporations, Defendants should explain

the inclusion of “LLC” in their names and cite legal authority for including those letters in

the name of a corporation formed under Texas law. See David v. Martinez, 2019 WL

2246789 (W.D. La. 2019) (addressing similar issue with Pennsylvania entity).




                                        Page 2 of 3
Case 5:20-cv-00441-EEF-MLH Document 7 Filed 04/21/20 Page 3 of 3 PageID #: 44



Amount in Controversy

       To establish the amount in controversy, the notice of removal relies solely on the

petition filed in state court. Those allegations might be sufficient, but Defendants may

wish to include additional facts in their amended notice of removal to assist the court in

considering whether the removing defendants have met their burden. Helpful facts may

include the amount of any medical bills, the nature and extent of medical care, any

settlement demands, and the like.

Citizenship of Rory Messick

       The notice of removal alleges that defendant Rory Messick is a citizen of Texas

rather than a citizen of Louisiana as Plaintiff alleged in her petition. If Plaintiff disagrees

with that assertion, she should file, no later than May 12, 2020, a motion for leave to

conduct limited discovery on the issue of Rory Messick’s citizenship. If no such motion

is filed, the court will deem Plaintiff to agree that Rory Messick is a citizen of Texas.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 21st day of April, 2020.




                                         Page 3 of 3
